DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sean M. Dean (Reg. No. 46,656) on 7/19/2022.

The application has been amended as follows: 

Regarding Claim 1. The claim has been amended as follows: 
A method for determining a new well path that intersects a reservoir of the earth, the new well path including an arc and a landing portion, the method comprising: 
selecting a length of a first arc portion of the arc that extends from a first point located along a planned well trajectory, the first point having a first direction vector and a second point located along the landing portion of the new well path wherein the landing portion of the new well path is offset from a second landing portion of the planned well trajectory, the second point having a second direction vector, the second point corresponding to an entry point of landing portion, the arc having a change in curvature occurring at a third point located between the first point and the second point; 
determining, using a minimum curvature method 
combining the length of the first arc potion and the length of the second arc portion to determine a total length of the arc; 
connecting the first point and the second point with the arc, the arc conforming to the first direction vector at the first point and conforming to the second directional vector at the second point; 
determining a deviation of the arc from the planned well trajectory; 
repeating steps of (1) selecting the length of the first arc portion of the arc, (2) determining the length of the second arc portion of the arc, (3) combining the length of the first arc potion and the length of the second arc portion to determine a total length of the arc, (4) connecting the first point and the second point with the arc, and (5) determining a deviation of the arc from the planned well trajectory for a set of first arc portions with different lengths; 
selecting an optimized arc having a length that minimizes deviation from the planned well trajectory; and 
steering a drilling operation in accordance with the optimized arc to form the new well path.

Regarding Claim 3. The claim has been amended as follows:
The method of claim 1, 
wherein determining a length of the second arc portion of the arc using the minimum curvature method 32,  φ3, and θ3 in the following equation: 
    PNG
    media_image1.png
    154
    432
    media_image1.png
    Greyscale
 
where p1 is the position of the first point; 
p2 is the position of the second point; 
S13 is the length of the first arc portion of the arc; 
S32 is the length of the second arc portion of the arc; 
φ1 is a first direction angle of the first direction vector at the first point; 
θ1 is a second direction angle of the first direction vector at the first point; 
φ2 is a first direction angle of the second direction vector at the second point; 
θ2 is a second direction angle of the second direction vector at the second point; 
φ3 is a first direction angle of a third direction vector at the third point; 
θ3 is a second direction angle of the third direction vector at the third point; 
α13 is a subtended angle between the first direction vector of the first point and the third direction vector of the third point; 
α32 is a subtended angle between the third direction vector of the third point and the second direction vector of the second point; and 
f (α) is a function represented by f(α) =             
                
                    
                        tan
                    
                    ⁡
                    
                        
                            
                                α
                            
                            
                                2
                            
                        
                        /
                        (
                        α
                        )
                    
                
            
         when a subtended angle between two direction vectors is greater than or equal to 0.02 radians and 
f (α) is a function represented by 
    PNG
    media_image2.png
    53
    427
    media_image2.png
    Greyscale

when the subtended angle between two direction vectors is less than 0.02 radians.

Regarding Claim 14. The claim has been amended as follows:
A computer program product encoded on a non-transitory medium, the product comprising computer readable instructions for causing one or more processors to perform operations to determine a new well path that intersects a reservoir of the earth, the new well path including an arc and a landing portion, the operations comprising: selecting a length of a first arc portion of the arc that extends from a first point located along a planned well trajectory, the first point having a first direction vector and a second point located along the landing portion of the new well path wherein the landing portion of the new well path is offset from a second landing portion of the planned well trajectory, the second point having a second direction vector, the second point corresponding to an entry point of landing portion, the arc having a change in curvature occurring at a third point located between the first point and the second point; 
determining, using a minimum curvature method 
combining the length of the first arc potion and the length of the second arc portion to determine a total length of the arc; 
connecting first point and the second point with the arc, the arc conforming to the first direction vector at the first point and conforming to the second directional vector at the second point; Page: 6 of11
determining a deviation of the arc from the planned well trajectory; 
repeating steps of (1) selecting the length of the first arc portion of the arc, (2) determining the length of the second arc portion of the arc, (3) combining the length of the first arc potion and the length of the second arc portion to determine a total length of the arc, (4) connecting the first point and the second point with the arc, and (5) determining a deviation of the arc from the planned well trajectory for a set of first arc portions with different lengths; 
selecting an optimized arc having a length that minimizes deviation from the planned well trajectory; and 
steering a drilling operation in accordance with the optimized arc to form the new well path.

Regarding Claim 16. The claim has been amended as follows:
The computer program product of claim 14, 
wherein determining a length of the second arc portion of the arc using the minimum curvature method 32,  φ3, and θ3 in the following equation: 
    PNG
    media_image1.png
    154
    432
    media_image1.png
    Greyscale
 
where p1 is the position of the first point; 
p2 is the position of the second point; 
S13 is the length of the first arc portion of the arc; 
S32 is the length of the second arc portion of the arc; 
φ1 is a first direction angle of the first direction vector at the first point; 
θ1 is a second direction angle of the first direction vector at the first point; 
φ2 is a first direction angle of the second direction vector at the second point; 
θ2 is a second direction angle of the second direction vector at the second point; 
φ3 is a first direction angle of a third direction vector at the third point; 
θ3 is a second direction angle of the third direction vector at the third point; 
α13 is a subtended angle between the first direction vector of the first point and the third direction vector of the third point; 
α32 is a subtended angle between the third direction vector of the third point and the second direction vector of the second point; and 
f (α) is a function represented by f(α) =             
                
                    
                        tan
                    
                    ⁡
                    
                        
                            
                                α
                            
                            
                                2
                            
                        
                        /
                        (
                        α
                        )
                    
                
            
         when a subtended angle between two direction vectors is greater than or equal to 0.02 radians and 
f (α) is a function represented by 
    PNG
    media_image2.png
    53
    427
    media_image2.png
    Greyscale

when the subtended angle between two direction vectors is less than 0.02 radians.

Reasons for Allowance
Claims 1-11 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The independent claims 1 and 14 are allowed for disclosing:
determining a deviation of the arc from the planned well trajectory for a set of first arc portions with different lengths; 
selecting an optimized arc having a length that minimizes deviation from the planned well trajectory;
	Thus, this limitation, in combination with the other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and to one of ordinary skill in the art.

Schuh (US 20030024738 A1) discloses a method determining a deviation of an arc from a planned well trajectory and minimize the differences between the intended trajectory and the actual trajectories achieved (See para[0239] and para[0252]). However, Schuh fails to teach determining a deviation of the arc from the planned well trajectory for a set of first arc portions with different lengths.
Samuel (US 20170211372 A1) teaches finding minimum-energy correction paths a different ranges of total deviation (See para[0069] – para[0070]). However, Samuel fails to teach determining a deviation of the arc from the planned well trajectory for a set of first arc portions with different lengths.

The dependent claims 2-11 and 15-20 are allowed for depending from the allowed claims 1 and 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/Examiner, Art Unit 2863               

/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863